DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/03/2021. The amendments filed on 12/03/2021 are entered.
The previous claim interpretations of claims 1-9 and 11-19 under 35 U.S.C. 112(f) have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 4-8 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject With the present amendments to claim 1, claim 21 fails to further limit the subject matter of independent claim 1. Currently, amended claim 1 includes the limitation of “and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image and scanning the first surface of the compression member by using an ultrasonography apparatus”. Therefore, the limitation of claim 21 of “an ultrasonography apparatus that captures an ultrasound image of the breast compressed by the compression member” does not further limit the subject matter claimed in claim 1. The other limitations of the claim also do not further limit the subject matter of the claim upon which it depends. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-11, 13-14, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Palma et al. (U.S. Pub. No. 20160310215) hereinafter Palma, in view of Laviola et al. (U.S. Pub. No. 20190251327) hereinafter Laviola, in view of Mikami et al. (U.S. Pub. No. 20090234229) hereinafter Mikami, in further view of Martinez-Lorenzo et al. (U.S. Pub. No. 20160120407) hereinafter Martinez-Lorenzo.
Regarding claim 1, Palma teaches:
A radiography system (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]), comprising: 
a mammography apparatus (figure 1, digital breast tomosynthesis apparatus 10; [0032]-[0035]) that includes a compression member ([0035], compression paddle 100; [0036]-[0037]) which compresses a breast placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and has a first surface irradiated with radiation from the radiation source and a second surface opposite to the first surface and coming into contact with the breast and in which first position identification information for identifying an in-plane position of the first surface or the second surface is given to any one of the first surface or the second surface (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5) and that captures a radiographic image of the breast in the compressed state using 
a first display processor ([0051], remote work station computer 415 is configured to control the display screen 416 and is thus considered to be the first display processor; [0052]-[0057]) that performs control to display the radiographic image ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) captured by the mammography apparatus on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]); and 
a second display processor that performs control to display second position identification information which indicates a position on the radiographic image 
Primary reference Palma fails to teach:
wherein the second display processor performs control to display the second position identification information during continuous imaging, 
However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
wherein the second display processor performs control to display position identification information during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the display of position information during continuous imaging as taught by Laviola because it provides the user with real-time image and position-based guidance of where the regions of interest are located. This makes it faster for a user to identify target regions such as a tumor, and provide increased accuracy of locating target regions in the additional imaging modality of ultrasound ([0050]-[0053]). 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.

and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied to the compression plate 13 and the movement processor 20 controls the compression plate movement mechanism 14 based on the detection result. The object (breast) 1 is sandwiched by the compression plate 13 and the imaging stage 19, and X-ray imaging and ultrasonic imaging are performed with the homogeneous thickness of the breast”, as both imaging modalities are utilized with homogeneous thickness of the breast through the compression plate 13, this is considered to be a maintenance of the compressed state for imaging between both modalities; [0032]-[0035]; [0041]-[0048])
and scanning the first surface of the compression member by using an ultrasonography apparatus ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]).
Regarding claim 3, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the second display processor performs control to display the second position identification information ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062])

in a case in which the compression member maintains the compressed state for a predetermined time or more after the radiographic image is captured
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
in a case in which the compression member maintains the compressed state for a predetermined time or more after the radiographic image is captured ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate 
Regarding claim 9, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the second display processor ends the display of the second position identification information ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062])
Primary reference Palma further fails to teach:
in a case in which the compression of the breast by the compression member is released after the second position identification information is displayed
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]). 
Regarding claim 10, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the radiographic image does not include an image of the first position identification information (see [0061] or [0063], the image of the second position identification information is only overlaid onto a tomosynthesis slice rather than being imaged as a radiographic feature in the image which is thus not included in the radiographic image as claimed).
Regarding claim 11, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further teaches:
display the second position identification information corresponding to the detected type of the compression member (figures 3-5 include different forms of compression paddles with different apertures and markings and the display system are configured to display information corresponding to the specific form of compression paddle utilized; [0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding 
Primary reference Palma fails to teach to a detection of the compression member and a processor to adjust settings based upon the type of compression member. Therefore primary reference Palma fails to teach:
further comprising: 
wherein the second display processor detects a type of the compression member, wherein the first position identification information is predetermined according to the type of the compression member, and wherein the second display processor performs control to display the position identification information corresponding to the detected type of the compression member
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
further comprising: 
wherein the second display processor detects a type of the compression member, wherein the first position identification information is predetermined according to the type of the compression member, and wherein the second display processor performs control to configure the apparatus scan features corresponding to the detected type of the compression member ([0050], “In this medical imaging apparatus, plural types of compression plates may be replaced and used, and two types of compression plates 13a and 13b are shown in FIG. 3.”; [0054], “The compression plate information storage unit 47 shown in FIG. 1 stores correction amounts of ultrasonic outputs for the attenuation amounts of ultrasonic waves measured or calculated based on the materials 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the detection of compression member for adjustment of control settings as taught by Mikami because specific materials have different properties for both radiation and ultrasonic imaging capabilities, therefore utilizing different plate types for different types of imaging modalities would increase efficiency and quality. By incorporating a compression plate detection system, the specific geometry and plate specifications can be included in the control settings of the system ([0009]; [0010]). 
Regarding claim 13, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the second display processor performs control to display the second position identification information in the mammary gland region of the breast included in 
Regarding claim 14, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further teaches:
further comprising: wherein the second display processor receives designation of a position on the radiographic image displayed on the display device, and wherein the second display processor performs control to display the second position identification information in a case in which the second display processor receives the designation of the position on the radiographic image ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle” These features are considered to include the processor functionality; [0062]).
Regarding claim 21, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. The combined references further teach:

Primary reference Palma fails to teach:
an ultrasonography apparatus that captures an ultrasound image of the breast compressed by the compression member
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
an ultrasonography apparatus that captures an ultrasound image of the breast compressed by the compression member ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the ultrasonography apparatus as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). 
Regarding claim 22, primary reference Palma teaches:
A control method (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) comprising: 
performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-
has a first surface irradiated with radiation from the radiation source and a second surface opposite to the first surface and coming into contact with the breast and in which first position identification information for identifying an in-plane position of the first surface or the second surface is given to any one of the first surface or the second surface (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5) and that captures the radiographic image of the breast in the compressed state using the radiation detector ([0035], “This may be accomplished by using compression devices such as a compression paddle 100, a compression grid, a tool holder 200, or similar means to hold the breast in a substantially stationary position at least for the time when the breast is initially scanned to a time when the biopsy is performed. The compression paddle 100 
performing control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062]).

Wherein the control to display the second position information is performed during continuous imaging, 
However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
Wherein the control to display the second position information is performed during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the surface indicator and visual representation would include the overlay compression member position information as taught by Palma in the combined invention. The following cited paragraphs describe the real-time display of position information during continuous imaging by ultrasound; [0047]; [0050]-[0053] and figures 3A-3C of real-time visual representations displayed to the user indicating position information during continuous imaging; [0054]-[0056] and figures 4A-4C of visual representations including quadrant lines 412 which teach to the compression member overlay markers of Palma in the combined Palma and Laviola invention), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the display of position information during 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied to the compression plate 13 and the movement control unit 20 controls the compression plate movement mechanism 14 based on the detection result. The object (breast) 1 is sandwiched by the compression plate 13 and the imaging stage 19, and X-ray imaging and ultrasonic imaging are performed with the homogeneous thickness of the breast”, as both imaging modalities are utilized with homogeneous thickness of the breast 
and scanning the first surface of the compression member by using an ultrasonography apparatus ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). This provides enhanced diagnostic information to a clinician and improves clinical outcomes. 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]).
Regarding claim 24, primary reference Palma teaches:

performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]), a radiographic image captured by a mammography apparatus ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) that includes a compression member which compresses a breast ([0035], compression paddle 100; [0036]-[0037]) placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and 
has a first surface irradiated with radiation from the radiation source and a second surface opposite to the first surface and coming into contact with the breast and in which first position identification information for identifying an in-plane position of the first surface or the second surface is given to any one of the first surface or the second surface (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5) and that captures 
performing control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic 
Primary reference Palma fails to teach:
Wherein the control to display the second position information is performed during continuous imaging, 
However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
Wherein the control to display the second position information is performed during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the surface indicator and visual representation would include the overlay compression member position information as taught by Palma in the combined invention. The following cited paragraphs describe the real-time display of position information during continuous imaging by ultrasound; [0047]; [0050]-[0053] and figures 3A-3C of real-time visual representations displayed to the user indicating position information during continuous imaging; [0054]-[0056] and figures 4A-4C of visual representations including quadrant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the display of position information during continuous imaging as taught by Laviola because it provides the user with real-time image and position-based guidance of where the regions of interest are located. This makes it faster for a user to identify target regions such as a tumor, and provide increased accuracy of locating target regions in the additional imaging modality of ultrasound ([0050]-[0053]). 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied to the compression plate 13 and the movement control unit 20 controls the compression 
and scanning the first surface of the compression member by using an ultrasonography apparatus ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). This provides enhanced diagnostic information to a clinician and improves clinical outcomes. 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image

and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing .
Claims 2, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Standar (U.S. Pub. No. 20100061521) hereinafter Standar, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo. 
Regarding claim 2, primary reference Palma teaches:
A radiography system (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) comprising: 
a mammography apparatus (figure 1, digital breast tomosynthesis apparatus 10; [0032]-[0035]) that includes a compression member ([0035], compression paddle 100; [0036]-[0037]) which compresses a breast placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and has a first surface irradiated with radiation from the radiation source, a second surface opposite to the first surface and coming into contact with the breast (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5), 
and that captures a radiographic image of the breast in the compressed state using the radiation detector ([0035], “This may be accomplished by using compression 
a first display processor ([0051], remote work station computer 415 is configured to control the display screen 416 and is thus considered to be the first display processor; [0052]-[0057]) that performs control to display the radiographic image ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) captured by the mammography apparatus on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]); and 
a second display processor that performs control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to 
Primary reference Palma fails to teach:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface (figures 1 and 3, the first surface “O1”, the second surface considered to be the lower surface of the compression plate “G”, and the third surface as “O2”; [0012]; [0016]) 
It would have been obvious to one of ordinary skill in the art before the effective

Primary reference Palma fails to teach:
wherein the second display processor performs control to display the second position identification information during continuous imaging, 
However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
wherein the second display processor performs control to display position identification information during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the surface indicator and visual representation would include the overlay compression member position information as taught by Palma in the combined invention. The following cited paragraphs describe the real-time display of position information during continuous imaging by ultrasound; [0047]; [0050]-[0053] and figures 3A-3C of real-time visual representations displayed to the user indicating position information during 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Standar to incorporate the display of position information during continuous imaging as taught by Laviola because it provides the user with real-time image and position-based guidance of where the regions of interest are located. This makes it faster for a user to identify target regions such as a tumor, and provide increased accuracy of locating target regions in the additional imaging modality of ultrasound ([0050]-[0053]). 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied 
and scanning the first surface of the compression member by using an ultrasonography apparatus ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). This provides enhanced diagnostic information to a clinician and improves clinical outcomes. 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image

and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient 
Regarding claim 23, primary reference Palma teaches:
A control method (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) comprising: 
performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]), a radiographic image captured by a mammography apparatus ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) that includes a compression member which compresses a breast ([0035], compression paddle 100; [0036]-[0037]) placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and 
has a first surface irradiated with radiation from the radiation source, a second surface opposite to the first surface and coming into contact with the breast (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5), and that captures the 
performing control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic 
Primary reference Palma fails to teach:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface (figures 1 and 3, the first surface “O1”, the second surface considered to be the lower surface of the compression plate “G”, and the third surface as “O2”; [0012]; [0016]) 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the third surface as taught by Standar because utilizing an additional surface of film located between the first and second surface provides a flat area that is resistant to cleaning agents and existing etched coordinate systems are difficult to clean or contain excess residues after cleaning ([0003]; [0012]; [0016]).

Wherein the control to display the second position information is performed during continuous imaging, 
However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
Wherein the control to display the second position information is performed during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the surface indicator and visual representation would include the overlay compression member position information as taught by Palma in the combined invention. The following cited paragraphs describe the real-time display of position information during continuous imaging by ultrasound; [0047]; [0050]-[0053] and figures 3A-3C of real-time visual representations displayed to the user indicating position information during continuous imaging; [0054]-[0056] and figures 4A-4C of visual representations including quadrant lines 412 which teach to the compression member overlay markers of Palma in the combined Palma and Laviola invention), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Standar to incorporate the display of position 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied to the compression plate 13 and the movement control unit 20 controls the compression plate movement mechanism 14 based on the detection result. The object (breast) 1 is sandwiched by the compression plate 13 and the imaging stage 19, and X-ray imaging and ultrasonic imaging are performed with the homogeneous thickness of the breast”, as both imaging modalities are utilized with homogeneous thickness of the breast 
and scanning the first surface of the compression member by using an ultrasonography apparatus ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). This provides enhanced diagnostic information to a clinician and improves clinical outcomes. 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]).
Regarding claim 25, primary reference Palma teaches:

performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]), a radiographic image captured by a mammography apparatus ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) that includes a compression member which compresses a breast ([0035], compression paddle 100; [0036]-[0037]) placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and 
has a first surface irradiated with radiation from the radiation source, a second surface opposite to the first surface and coming into contact with the breast (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5), and that captures the radiographic image of the breast in the compressed state using the radiation detector ([0035], “This may be accomplished by using compression devices such as a 
performing control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The 
Primary reference Palma fails to teach:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface (figures 1 and 3, the first surface “O1”, the second surface considered to be the lower surface of the compression plate “G”, and the third surface as “O2”; [0012]; [0016]) 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the third surface as taught by Standar because utilizing an additional surface of film located between the first and second surface provides a flat area that is resistant to cleaning agents and existing etched coordinate systems are difficult to clean or contain excess residues after cleaning ([0003]; [0012]; [0016]).
Primary reference Palma fails to teach:

However, the analogous art of Laviola of a method for imaging a target using a first and second imaging modality (abstract) teaches:
Wherein the control to display the second position information is performed during continuous imaging ([0007], “during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”; [0010], “sending the visual representation with the surface indicator to the display; receiving ultrasound images of the breast from the ultrasound probe; during acquisition of the ultrasound images, generating an update to the display of the visual representation based on the acquired ultrasound images”, the surface indicator and visual representation would include the overlay compression member position information as taught by Palma in the combined invention. The following cited paragraphs describe the real-time display of position information during continuous imaging by ultrasound; [0047]; [0050]-[0053] and figures 3A-3C of real-time visual representations displayed to the user indicating position information during continuous imaging; [0054]-[0056] and figures 4A-4C of visual representations including quadrant lines 412 which teach to the compression member overlay markers of Palma in the combined Palma and Laviola invention), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma and Standar to incorporate the display of position information during continuous imaging as taught by Laviola because it provides the user 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state
and scanning the first surface of the compression member by using an ultrasonography apparatus.
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
and the imaging captures an ultrasound image of the breast while maintaining the compressed state ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0030], “The pressure sensor 15 (FIG. 1) detects the pressure applied to the compression plate 13 and the movement control unit 20 controls the compression plate movement mechanism 14 based on the detection result. The object (breast) 1 is sandwiched by the compression plate 13 and the imaging stage 19, and X-ray imaging and ultrasonic imaging are performed with the homogeneous thickness of the breast”, as both imaging modalities are utilized with homogeneous thickness of the breast through the compression plate 13, this is considered to be a maintenance of the compressed state for imaging between both modalities; [0032]-[0035]; [0041]-[0048])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar and Laviola to incorporate the ultrasonography apparatus with maintenance at a homogenous compressed thickness as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). This provides enhanced diagnostic information to a clinician and improves clinical outcomes. 
Primary reference Palma further fails to teach:
and the continuous imaging captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
and the continuous imaging captures a secondary image of the breast while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Standar, Laviola and Mikami to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Sendai (U.S. Pub. No. 20090118614) hereinafter Sendai. 
Regarding claim 5, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
Wherein the second display processor acquires mammary gland amount information indicating an amount of mammary gland in the breast, and wherein the second display processor performs the continuous imaging in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or greater than a predetermined amount of mammary gland
However, the analogous art of Sendai of a medical imaging system with plural imaging section for detection accuracy and efficiency (abstract) teaches:
Wherein the second display processor acquires mammary gland amount information indicating an amount of mammary gland in the breast [0064], “Then, the breast type determining part 31a determines the type of the extracted breast based on the brightness (or lightness from white to black) of the pixel within the breast region” and “If the barycenter value is equal to or larger than a predetermined threshold value, the breast is determined to be "dense", and, if the barycenter value is less than the predetermined threshold value, the breast is determined to be "fat"”; [0065]-[0070]), 
wherein the second display processor performs the continuous imaging in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or greater than a predetermined amount of mammary gland ([0064], “Then, the breast type determining part 31a determines the type of the extracted breast based on the brightness (or lightness from white to black) of the pixel within the breast region. Here, in the breast of a premenopausal woman, mammary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the amount of mammary gland determination for continuous imaging as taught by Sendai because appropriate medical diagnoses can be made based on both image modalities under appropriate conditions which improves detection accuracy and examination efficiency ([0067]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Endo et al. (U.S. Pub. No. 20060029268) hereinafter Endo. 
Regarding claim 6, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
Wherein the second display processor acquires region information indicating a mammary gland region in the breast on the basis of the radiographic image, wherein the second display processor performs the continuous imaging in a case in which a size of the mammary gland region indicated by the region information is equal to or greater than a predetermined size
However, the analogous art of Endo of an image displaying apparatus associated with imaging a breast of a subject (abstract) teaches:
Wherein the second display processor acquires region information indicating a mammary gland region in the breast on the basis of the radiographic image, wherein the second display processor performs the continuous imaging in a case in which a size of the mammary gland region indicated by the region information is equal to or greater than a predetermined size ([0078], “Referring to FIG. 5, the middle plane which separates two mammary gland areas is set as a dividing plane. A method of extracting mammary glands from volume data will be described first. On an X-ray tomographic image, a mammary gland area has a larger pixel value than many other structures of the breast. If, therefore, a given threshold is determined, mammary gland areas can be roughly obtained by binarization processing. A method of determining a threshold will be described later. A plurality of slice planes almost parallel to the pressure plates 18 and 19 are set within an imaging area. In other words, slice planes (XZ planes) are set at predetermined intervals in the thickness direction of the pressed breast. The cross-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the mammary gland area determination and imaging parameter optimization feature as taught by Endo because mammary glands on the front side of the tube overlap mammary glands on the detector side to make it difficult to discriminate/diagnose a tumor. Therefore determining an area and position for imaging parameter optimization will enable a more accurate image scan of the mammary gland within the breast volume ([0006]; [0007]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Sugiyama et al. (U.S. Pub. No. 20160110875) hereinafter Sugiyama. 
Regarding claim 7, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended
However, the analogous art of Sugiyama of a radiographic and ultrasound breast imaging system (abstract) teaches:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display processor displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended ([0069]-[0071], describe the setting of mammary gland regions of interest within the breast; figure 5; [0084]-[0089] describe the multiple mammary gland regions that are determined within the overall breast regions; figure 7; [0105]-[0106]; figure 10; [0112]-[0114]; figure 12 and [0117]-[0119], the current image of the mammary gland region is displayed with the region setting displayed within one form, with the current region of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the display setting feature as taught by Sugiuyama because it provides the user with real-time visual guidance to the current imaged region of interest and enables efficient movement of the region within or between differing mammary gland areas ([0117]-[0119]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Kopelman et al. (U.S. Pub. No. 20180168780) hereinafter Kopelman.
Regarding claim 8, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein the second display processor ends the display of the second position identification information in a case in which the capture of the ultrasound image has ended
However, the analogous art of Kopelman of an augmented reality display and computing device (abstract) teaches:
wherein the second display processor ends the display of the position overlay information in a case in which the capture of the procedure has ended ([0197]-[0200]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the ending of the display of the overlay after the procedure has ended as taught by Kopelman because it removes indicators that are not relevant to the current procedure and thus increases user interface clarity ([0201]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Sugiyama et al. (U.S. Pub. No. 20180338795) hereinafter Sugiyama II. 
Regarding claim 12, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Palma further fails to teach:

However, the analogous art of Sugiyama II of a breast x-ray imaging apparatus with processing circuitry (abstract) teaches:
wherein, in a case in which the mammography apparatus includes a compression member to which the first position identification information is not given, instead of the compression member to which the first position identification information is given, and captures the radiographic image of the breast compressed by the compression member to which the first position identification information is not given, the second display processor performs control not to display the second position identification information ([0036]; [0041]; [0060]-[0061]; [0072]-[0077], “In this process, for example, the derivation function 134c may also display a graphic 313 indicating the position of the adapter support table 210, a graphic 314 indicating the position of the adapter compression plate 220,” the graphic fails to show any additional overlays or marking that would display second position identification information that would be part of a grid-based paddle marking that is not included in the Sugiyama II apparatus. In the configuration to utilize this compression member, the combined invention would utilize the user interface feature without the additional display markings).
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Masumoto et al. (U.S. Pub. No. 20140093036) hereinafter Masumoto. 
Regarding claim 15, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further teaches:
Wherein the second display processor receives designation of a position on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The 
wherein the second display processor performs control to display the second position identification information ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062])
Primary reference Palma fails to teach:
in a case in which the position on the radiographic image received by the second display processor is a position in the mammary gland region of the breast
However, the analogous art of Masumoto of a radiographic imaging system for imaging a compressed tissue (abstract) teaches:
in a case in which the position on the radiographic image received by the second display processor is a position in the mammary gland region of the breast ([0120], “Specifically, for example, the user may specify the position and the range of an area on the tomographic image, compressed tomographic image or radiographic image where a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the position of the mammary gland determination for display purposes as taught by Masumoto because it provides a more clear display interface relevant to the tissue structures in the imaged region and enables the user to define specifically based upon visual cues ([0120]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Sugiyama et al. (U.S. Pub. No. 20180070892) hereinafter Sugiyama III. 
Regarding claim 16, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein the second display processor performs control to display the second position identification information for the mammary gland region of the breast in the radiographic image and the second position identification information for a region other than the mammary gland region in different forms

wherein the second display processor performs control to display the second position identification information for the mammary gland region of the breast in the radiographic image and the second position identification information for a region other than the mammary gland region in different forms ([0103], “ROI-C is denoted by a hatched rectangle. ROI-C is set in a case where a site determined as an area having a high density of mammary glands is a region of interest.” And figure 14 shows other regions of interest other than the mammary gland region in different visual forms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the position information differing forms for mammary glands and other tissue as taught by Sugiyama III because it increases visual cues to differentiate between target regions for either further imaging or biopsy procedures. This increases accuracy of the procedure and improves targeting efficiency ([0103]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in view of Martinez-Lorenzo, in further view of Sugiyama III as applied to claim 16 above, and further in view of Kashiwagi et al. (U.S. Pub. No. 20080240346) hereinafter Kashiwagi. 
Regarding claim 17, the combined references of Palma, Laviola, Mikami, Martinez-Lorenzo and Sugiyama III teach all of the limitations of claim 16. Primary reference Palma further fails to teach:

However, the analogous art of Kashiwagi of a mammographic system with a radiation image capturing apparatus (abstract) teaches: 
wherein, in a case in which the radiographic image includes a plurality of the mammary gland regions ([0073]-[0080] and figure 8B shows the mammary glands as a plurality of mammargy gland regions that are identified by the regions R2, R4, and R5), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo and Sugiyama III to incorporate the plurality of mammary gland regions determined as taught by Kashiwagi because mammary gland densities may vary within breast tissue forming large structures (figure 8A) or individual regions (figure 8B). By including a plurality of mammary gland regions identified as individual target regions, it provides the user with a more accurate and personalized visualization of the tissue ([0079]; figure 8A-8B).
Primary reference Palma further fails to teach:
the second display processor displays the second position identification information items for the mammary gland regions in different forms
However, the analogous art of Sugiyama III of medical information processing system for breast tissue imaging (abstract) teaches:
the second display processor displays the second position identification information items for the plurality of target regions in different forms ([0103], “ROI-C is denoted by a hatched rectangle. ROI-C is set in a case where a site determined as an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, Martinez-Lorenzo, Sugiyama III and Kashiwagi to incorporate the position information differing forms for mammary glands and other tissue as taught by Sugiyama III because it increases visual cues to differentiate between target regions for either further imaging or biopsy procedures. This increases accuracy of the procedure and improves targeting efficiency ([0103]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Burion et al. (U.S. Pub. No. 20140037068) hereinafter Burion. 
Regarding claim 18, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein, in a case in which the first display processor changes a size of the radiographic image displayed on the display device, the second display processor performs control to change the display of the second position identification information, following the change in the size of the radiographic image

wherein, in a case in which the first display processor changes a size of the radiographic image displayed on the display device, the second display processor performs control to change the display of the second position identification information, following the change in the size of the radiographic image ([0050], “Alternatively, the coordinates of tracked body parts within the control zone in a given frame, as opposed to relative changes in coordinates between frames, may be utilized to compute the positioning or size of a simulated ROI in X-ray image space. In embodiments of the present invention using the coordinates of tracked body parts in this manner, the x- and y-dimensions of the control zone may be proportional to the x- and y-dimensions of the X-ray image or images shown on display 102 and may be related to the dimensions of the X-ray image or images by a scale factor. A scale factor relating the dimensions of a control zone to the dimensions of image(s) on display 102 may be applied to the x- and y-coordinates of a tracked body part within the control zone in order to determine the image plane coordinates over which the simulated ROI should be positioned.” The displayed region of interest in the x-ray image is considered to be a form of second position identification information teaching to the combined Palma and Burion invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the resizing of the position identification information based upon the overall size or . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Klausz et al. (U.S. Pub. No. 20080273657) hereinafter Klausz. 
Regarding claim 19, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein the second display processor performs control to audibly display the second position identification information
However, the analogous art of Klausz of a system for acquiring radiological images of a subject with a gantry (abstract) teaches:
wherein the second display processor performs control to audibly display positioning information ([0028]; [0048], “Once the mobile arm 55 of the gantry 50 reaches the selected angular position 140, 145, or 150, the controller 70 transmits a signal to generate a display at the output 90 indicative that the movement is complete. Examples of the display include illumination of light, a text message on a monitor, an audible alert, etc. or a combination thereof“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Laviola, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 1 above, and further in view of Standar.
Regarding claim 20, the combined references of Palma, Laviola, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the compression member includes: 
a first compression member that compresses the breast ([0035], compression paddle 100; [0036]-[0037]); and 
Primary reference Palma further fails to teach:
a second compression member which is attachable to and detachable from the first compression member and to which the first position identification information is given
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
a second compression member which is attachable to and detachable from the first compression member and to which the first position identification information is given (figures 1 and 3, show the coordinate system applied to a compression plate; [0012]; [0013]-[0015]; [0016], the film surface with markers (M) and symbols (S) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Laviola, Mikami, and Martinez-Lorenzo to incorporate the attachable and detachable compression member as taught by Standar because utilizing an additional surface of film located with the first compression member provides a flat area that is resistant to cleaning agents and existing etched coordinate systems are difficult to clean or contain excess residues after cleaning ([0003]; [0012]; [0016]).

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 11-12 of the remarks, the applicant argues that the Martinez-Lorenzo reference teaching to a nearfield radar image as a secondary modality would not be incorporated into a position determining feature in the combined invention as the scans are performed automatically. As discussed in paragraph [0092] of the Martinez-Lorenzo reference the compression structure is maintained between imaging modalities to maintain accurate registration and minimize stress or discomfort to a patient throughout the procedure. In the combined invention with Palma, Laviola, and Mikama this feature of continuous imaging while maintaining compression would provide the cited benefits above to the combined Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For these reasons, the applicant’s arguments relevant to the current rejections have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793